Name: Council Decision (CFSP) 2019/1115 of 28 June 2019 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: cooperation policy;  politics and public safety;  European construction;  Asia and Oceania;  international security
 Date Published: 2019-07-01

 1.7.2019 EN Official Journal of the European Union L 176/6 COUNCIL DECISION (CFSP) 2019/1115 of 28 June 2019 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 November 2005, the Council adopted Joint Action 2005/889/CFSP (1) establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah). (2) On 29 June 2018, the Council adopted Decision (CFSP) 2018/943 (2) amending Joint Action 2005/889/CFSP and extending it until 30 June 2019. (3) Following the Strategic Review of EU BAM Rafah, EU BAM Rafah should be extended for a further period of 12 months, until 30 June 2020. (4) Joint Action 2005/889/CFSP should therefore be amended accordingly. (5) EU BAM Rafah will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/889/CFSP is amended as follows: (1) in Article 13(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2019 to 30 June 2020 shall be EUR 2 150 000.; (2) in Article 16, the second paragraph is replaced by the following: It shall expire on 30 June 2020.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2019. Done at Brussels, 28 June 2019. For the Council The President G. CIAMBA (1) Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 327, 14.12.2005, p. 28). (2) Council Decision (CFSP) 2018/943 of 29 June 2018 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 166, 3.7.2018, p. 19).